Title: To Thomas Jefferson from Tench Coxe, 14 July 1792
From: Coxe, Tench
To: Jefferson, Thomas



Sir
Philada. July 14. 1792

I do myself the honor to transmit to you the pamphlet on the Colony Commerce of Great Britain, which you were so kind as to lend me. It was not untill six oClock yesterday afternoon, that I could find it, when I was sorry to learn you had set out, as it was my intention to have paid my respects to you before your departure.
I beg your acceptance of the other pamphlet, which will be found in this Inclosure.
There is no public intelligence since the time of your departure but what is contained in the Gazettes. The list of disordered sovereigns is said to be encreased by the extreme illness of the Empress of Russia. It is probable that the present state of things will try severely all persons of that order, who have any weakness of mind or body. I have the Honor to be with perfect respect, Sir, your most obedient & most humble Servant

Tench Coxe



I have good reason to believe the pamphlet said to be written by Alexr. Campbell Brown was produced by a Citizen of Connecticut, now in England.

